DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-26 in the reply filed on September 23, 2021 is acknowledged.  Claims 27-39 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valve, hose, pipe and tube must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it is in single sentence claim format.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9 and 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 lines 1-2 recite “wherein the first coupling member is directly engageable with a pressurized fluid source”, but claims 1-3, from which claim 6 depends, already recites that the first inlet which comprises the first port which is engaged with the first 
Similarly, in claim 9 lines 1-2, it is assumed that “wherein the first inlet comprises a motive inlet and the second inlet comprises a suction inlet” should be --wherein the first inlet comprises a suction inlet and the second inlet comprises a motive inlet--.
Similarly also, in claim 18 lines 1-2, it is assumed that “wherein the first coupling member is directly engageable with a pressurized fluid source” should be --wherein the second coupling member is directly engageable with a pressurized fluid source--.
Claim 14 recites “second, and third ports” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --motive, and output ports-- which have antecedent basis in claim 13, from which claim 14 depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent 2,444615 to Reinhardt.
Referring to claims 1 and 2, Reinhardt discloses a suction device for removing a fluid substance from an accumulation site (col. 1, lines 1-8), the suction device comprising:
a housing (10) comprising a sidewall (col. 2 lines 38-47) that defines:
an interior channel (shown in annotation below),
a first inlet (26) disposed at a first end of the sidewall and through which the fluid substance is drawn (shown in annotation below; col. 2 lines 40-46),
a second inlet (11) disposed along a lateral area of the sidewall and through which a pressurized fluid flows (shown in annotation below; col. 1 lines 40-47), and
an outlet disposed at a second end of the sidewall and through which the fluid substance and the pressurized fluid flow, the second end of the sidewall opposing the first end of the sidewall (shown in annotation below; col. 3 lines 54-64); and
a graduated tube disposed within the interior channel of the housing (10) and through which the fluid substance flows, the graduated tube comprising a tapered wall that accelerates the fluid substance through the graduated tube and towards the outlet (shown in annotation below; col. 2 lines 40-46, wherein the tapered entrance accelerates the fluid drawn there through), and
wherein the housing (10) further comprises a first port that forms the first end of the sidewall to define the first inlet, a second port adjacent the second inlet and that extends from the lateral area of the sidewall to define the second inlet, and a third port that forms the second end of the sidewall to define the outlet (shown in annotation below; col. 2 lines 40-47 and col. 3 lines 54-64).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First Port)][AltContent: textbox (Third Port)][AltContent: textbox (Second Port)][AltContent: textbox (Second Inlet)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Interior Channel)][AltContent: arrow][AltContent: textbox (Graduated Tube)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outlet)][AltContent: textbox (Sidewall)][AltContent: arrow]
    PNG
    media_image1.png
    750
    331
    media_image1.png
    Greyscale

Annotation of Reinhardt Figure, for claims 1 and 2.
Referring to claims 1 and 7-11, Reinhardt discloses a suction device for removing a fluid substance from an accumulation site (col. 1, lines 1-8), the suction device comprising:
a housing (10) comprising a sidewall (col. 2 lines 38-47) that defines:
an interior channel (shown in annotation below),

a second inlet disposed along a lateral area of the sidewall and through which a pressurized fluid flows (shown in annotation below; col. 1 lines 40-47), and
an outlet disposed at a second end of the sidewall and through which the fluid substance and the pressurized fluid flow, the second end of the sidewall opposing the first end of the sidewall (shown in annotation below; col. 3 lines 54-64); and
a graduated tube disposed within the interior channel of the housing (10) and through which the fluid substance flows, the graduated tube comprising a tapered wall that accelerates the fluid substance through the graduated tube and towards the outlet (shown in annotation below; col. 2 lines 40-46, wherein the tapered entrance accelerates the fluid drawn there through),
wherein the graduated tube defines a base having a first width and disposed at a first end of the tapered wall and a tip having second width and disposed at a second end of the tapered wall, the second width being smaller than the first width, and the second end of the tapered wall opposing the first end of the tapered wall, wherein the tip of the graduated tube is positioned downstream of the second inlet (shown in annotation below),
wherein the first inlet comprises a suction inlet and the second inlet comprises a motive inlet (shown in annotation below; col. 2 lines 40-47 and col. 3 lines 54-64),
wherein the fluid substance and the pressurized fluid form a mixture within the interior channel of the housing (11) that is drawn through the outlet of the suction device 
[AltContent: textbox (First Inlet)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sidewall)][AltContent: arrow][AltContent: textbox (Interior Channel)][AltContent: arrow][AltContent: textbox (Motive Inlet)][AltContent: arrow][AltContent: textbox (Tip)][AltContent: textbox (Base)][AltContent: arrow][AltContent: textbox (Second Inlet)][AltContent: arrow][AltContent: textbox (Graduated Tube)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outlet)]
    PNG
    media_image1.png
    750
    331
    media_image1.png
    Greyscale

Annotation of Reinhardt Figure, for claims 1 and 7-11.
Referring to claims 12 and 13, Reinhardt discloses a method of removing a fluid substance from an accumulation site (col. 1, lines 1-8), the method comprising: 
flowing a pressurized fluid through a motive inlet of a suction device (shown in annotation below; col. 2 lines 40-47); 

accelerating the fluid substance through the suction device (shown in annotation below; col. 2 lines 40-46, wherein the tapered entrance accelerates the fluid drawn there through); and
flowing a mixture of the fluid substance and the pressurized fluid through an outlet of the suction device (shown in annotation below; col. 3 lines 54-64), wherein the suction device comprises:
a housing (10) comprising a sidewall (col. 2 lines 38-47) that defines:
an interior channel (shown in annotation below),
the suction inlet (26), wherein the suction inlet (26) is disposed at a first end of the sidewall and through which the fluid substance is drawn (shown in annotation below; col. 2 lines 40-46),
a motive inlet, wherein the motive inlet is disposed along a lateral area of the sidewall (shown in annotation below; col. 1 lines 40-47), and
the outlet, wherein the outlet is disposed at a second end of the sidewall, the second end of the sidewall opposing the first end of the sidewall (shown in annotation below; col. 3 lines 54-64); and
a graduated tube disposed within the interior channel of the housing (10) and through which the fluid substance flows, the graduated tube comprising a tapered wall that accelerates the fluid substance through the graduated tube and towards the outlet (shown in annotation below; col. 2 lines 40-46, wherein the tapered entrance accelerates the fluid drawn there through),

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Graduated Tube Outlet)][AltContent: arrow][AltContent: textbox (Suction Inlet)][AltContent: arrow][AltContent: textbox (Motive Port)][AltContent: arrow][AltContent: textbox (First Port)][AltContent: textbox (Outlet Port)][AltContent: textbox (Motive Inlet)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Interior Channel)][AltContent: arrow][AltContent: textbox (Graduated Tube)][AltContent: arrow][AltContent: textbox (Outlet)][AltContent: textbox (Sidewall)][AltContent: arrow]
    PNG
    media_image1.png
    750
    331
    media_image1.png
    Greyscale

Annotation of Reinhardt Figure, for claims 12, 13-16, 18-23, 25 and 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, 14-16, 18- 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2,444615 to Reinhardt.
Referring to claims 3, 5 and 6, Reinhardt teaches all the limitations of claim 1, as detailed above, and further teaches a suction device comprising the claimed second (12), and third (47) coupling members that are respectively engageable with the second, and third ports and that are engageable with an auxiliary component, wherein the auxiliary component comprises a hose or a pipe, and wherein the second coupling member (12) is directly engageable with a pressurized fluid source (the hose or pipe connected thereto providing pressurized fluid is a pressurized fluid source) (shown in annotations above; col. 2 lines 37-46 and col. 3 lines 54-64), but does not teach a coupling that is engageable with an auxiliary component for the first port.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a coupling that is engageable with an auxiliary component (such as the disclosed hose for the other two couplings) for the first port, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art (In re Regis Paper Co. v. Bemis Co., 193 USPQ 8) and in order to locate the pump remote from the accumulation site.  
Referring to claims 14-16, 18-23, 25 and 26, Reinhardt teaches all the limitations of claim 12, as detailed above, and further teaches a suction device comprising the claimed second (12), and third (47) coupling members that are respectively engageable with a motive port (11), and output port and that are engageable with auxiliary components, wherein the auxiliary components comprise a hose or a pipe, wherein the second coupling member (12) is directly engageable with a pressurized fluid source (the hose or pipe connected thereto providing pressurized fluid is a pressurized fluid source) and further comprising connecting the second auxiliary component (hose) to a pressurized fluid source and turning on the pressurized fluid source (the hose is also attached to an upstream pressurized fluid source, which must be turned on in order for the fluid source to be supplied and for the device to operate as disclosed), wherein flowing the pressurized fluid through the motive inlet of the suction device causes the fluid substance to be drawn through the suction inlet of the suction device, wherein an outlet of the graduated tube is positioned downstream of the motive inlet, wherein the third auxiliary device is engageable at a discharge site, and  wherein the pressurized fluid imparts motion to the fluid substance (shown in annotation above; col. 2 lines 37-46 and col. 3 lines 54-64), but does not teach a coupling that is engageable with an auxiliary component for the first port.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a coupling that is engageable with an auxiliary component (such as the disclosed hose for the other two couplings) for the first port such that the first auxiliary component is within the fluid substance at the accumulation site (if the end of the hose is not in the fluid substance as disclosed, the auxillary component would need to be), since it has been held that mere In re Regis Paper Co. v. Bemis Co., 193 USPQ 8) and in order to locate the pump remote from the accumulation site.  
Claims 4, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2,444615 to Reinhardt in view of U. S. Patent 5,694,989 to Kupelian.
Referring to claim 4, Reinhardt teaches all the limitations of claim 1, as detailed above, but does not teach a valve.  Kupelian teaches a pump wherein:
a coupling member (30, 70) comprises a valve (Fig. 1; col. 5 lines 9-15, wherein valve 70 couples the housing 50 with the hose 80 and valve 92 inside coupling 30 connects the tank to the pump inlet).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the suction device taught by Reinhardt with the valve coupling taught by Kupelian in order to provide a means for stopping the flow of pressurized fluid to shut off the pump and to stop a reverse flow through the suction.
Referring to claim 17, Reinhardt teaches all the limitations of claim 16, as detailed above, but does not teach a valve.  Kupelian teaches a pump wherein:
a coupling member (30, 70) comprises a valve (Fig. 1; col. 5 lines 9-15, wherein valve 70 couples the housing 50 with the hose 80 and valve 35, 92 connects the accumulation site 20 to the suction inlet 30).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the suction device taught by Reinhardt with the 
Referring to claim 24, Reinhardt teaches all the limitations of claim 22, as detailed above, but does not teach a valve.  Kupelian teaches a pump wherein:
a valve (35) located between a suction inlet (30) and an accumulation site (20) (Fig. 1; col. 5 lines 9-15,).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the suction device taught by Reinhardt with the valve coupling taught by Kupelian in order to stop a reverse flow through the suction when the pump is not operational.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woody discloses a pump similar to that which is claimed, but does not teach a graduated tube that accelerates the flow, or coupling members.  Charette teaches a pump having similar structure to that which is claimed, but the pressurized fluid is introduced the end and not the sidewall of the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746